Tom, J.,
concurs in part and dissents in part in a memorandum as follows: I concur in the result reached by the majority that the finding of the respondent agency was supported by substantial evidence and that because of the potential harm to which the petitioner’s patients were exposed, the five-year exclusion of petitioner from the Medicaid program is appropriate. I also concur in the finding that the restitution sought by the agency is an abuse of discretion and would annul that portion of the penalty.
18 NYCRR part 518 provides, however, that the agency is entitled to recoup overpayments. I would, therefore, remand the matter of the appropriate restitution to the Department of Social Services (DSS) in order to determine a penalty which is not so disproportionate to the offense, in light of all of the circumstances presented, including petitioner’s limited annual income as opposed to the exorbitant amount of restitution; the fact that the charges against petitioner were based upon her carelessness in maintaining records rather than on any intentional act to defraud DSS; and the fact that all the moneys went to labs and other providers with petitioner not reaping any financial gain herein (see, Matter of Keenan v New York *313State Liq. Auth., 205 AD2d 359; Matter of Dickerson v Popolizio, 168 AD2d 336).